Proceeding pursuant to article 78 of the Civil Practice Law and Rules, to review a determination of the respondent Rockland County Board of Supervisors, made December 26,1963 after public hearing, establishing the Rockland County Sewer District No. 1. By order of the Supreme Court, Rockland County, made April 3, 1964 pursuant to statute (CPLR 7804, subd. [g]), the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. In our opinion, no triable issues of fact have been raised in this proceeding. Upon the entire record we conclude that the determination of the respondent Board of Supervisors of Rockland County was supported by substantial evidence. Furthermore, we find that there has been a substantial compliance with the statutory requirements set forth in the relevant sections of the County Law. The contemplated sewer district should not be invalidated by technical deviations or variations from the letter of the statute or by minor irregularities which do not essentially affect the proceeding (ef. 63 C. J. S., Municipal Corporations, § 1379). Beldock, P. J., Kleinfeld, Christ, Ra'bin and Hopkins, JJ., concur.